INFORME DE GESTIÓN AMBIENTAL Y SOCIAL —IGAS

Nombre del
Proyecto:

Número del
Proyecto:

Equipo de Proyecto:

Prestatario:

Financiamiento BID:

Costo total del
Proyecto:

Clasificación
Ambiental:

I. DATOS BÁSICOS

DANPER TRUJILLO SAC

PE-L1143

Sergio Rivera-Zeballos (SCF/CPE), Jefe de Equipo; Paola
Bazán (SCF/CFI); Martha Gutierrez (SCF/CFD); Steve Kinard
(SCF/CFD); Tracey García (SCF/PMU); Patrick Doyle
(SCF/SMU); Katalin Solymosi (SCF/SMU); Suzanne Casoralo
(VPS/GDD); Kentaro Minagawa (SCF/SYN); Myles Doherty
(LEG/NSG); y Alberto Villalba (VPS/ESG); con el apoyo de
Adriana Ferreira (SCF/CFD; bajo la supervisión de Alexandre
F. de Oliveira, Jefe de División (SCF/CFD)

DANPER Trujillo SAC

US$ 38.500.000

US$ 66.600.000

*http://www.iadb.org/es/mici/acerca-del-mici-que-es-el-mici,1752.html
2.3

2.4

2.1

2.2

TH. DESCRIPCIÓN DEL PROYECTO

DANPER Trujillo SAC (la Compañía o DANPER) es una empresa líder en
exportaciones de productos agroindustriales a los mercados internacionales más
exigentes y está conformada por un complejo de inversiones de capitales de origen
peruano y danés que inició sus operaciones de producción y exportación en el año
1994. La empresa tiene operaciones en varias localidades del Perú y está establecida
en la provincia de Trujillo, departamento de La Libertad.

El Proyecto está constituido por: (i) Complejo de Plantas de Conservas y Congelados
de Trujillo, región de La Libertad, con capacidad de procesamiento de 99.000
toneladas de materias primas anuales; (ii) Planta de Procesamiento de Espárragos
Frescos del Fundo Muchik, ubicada en Alto Salaverry, región La Libertad, con
capacidad para 18.000 toneladas por año; (iii) Planta de Conservas de Espárragos y
Alcachofas de Chincha (alquilada), con una capacidad actual de 18.000 toneladas
anuales, ubicada en Hoja Redonda, región de Ica.

CONSERVA FRESCO CONGELADO

Las principales materias primas para su proceso industrial provienen de una compleja
cadena de suministro agrícola, que a diciembre 2012 suman 5.474 hectáreas de
cultivos, la mayor parte sembrados con espárragos y alcachofas en la región de La
Libertad. Del total de tierras productivas cerca de 1.300 ha (23%) están sembradas en
tierras propias; 2.026 ha (37%) en tierras arrendadas y 2.189 ha (40%) en tierras de
proveedores terceros. El presente documento evalúa las tres unidades industriales arriba
mencionadas, así como su cadena de suministro agrícola (el Proyecto).

Las operaciones de la Compañía emplean mano de obra intensiva, que generan
importantes impactos benéficos, tanto por los aproximadamente 6.500 puestos directos
y 7,00 puestos indirectos de trabajo que son generados actualmente, como
principalmente por la política de desarrollo de proveedores implantada por la Compañía.

*http://www.iadb.org/es/mici/acerca-del-mici-que-es-el-mici,1752.html
Con el aumento de la capacidad de las plantas, DANPER se encuentra actualmente en
un proceso de conversión y preparación de tierras adicionales que serán financiadas con
otros fondos y no serán financiados por el BID. De esta manera, se dispondrán de cerca
de 562 has adicionales para los cultivos, pasando de los actuales 5.474 has a 6.036 has
(10% aumento), a ser implementados entre los años 2013 y 2014.

25 Del total de 562 hectáreas adicionales de tierras, cerca de 139 has son tierras ya
cultivadas y cerca de 423 has corresponden a la conversión de nuevas áreas
pertenecientes a diversos ecosistemas de desiertos costeros del Perú, siendo 400 has en
tierras propias de DANPER (en ejecución) y otras 23 has en el fundo arrendado
Agromorín. No se ampliará la cadena actual de proveedores terceros, pasando a tener
menor representatividad. Con estas ampliaciones se espera aumentar en 23% los puestos
actuales de trabajo, pasando de 6.500 puestos directos a aproximadamente 8.000
trabajadores en el 2015.

2.6 DANPER cuenta con 2.500 ha de tierras eriazas propias, de las cuales cerca de 950 ha
se encuentran sin intervención antrópica en estado natural (diversos ecosistemas del
desierto costero del Perú). Estas tierras están ubicadas en el Fundo Compositán, en la
región del valle del Río Virú donde existe un alto potencial de hallazgos arqueológicos
fortuitos. Para mayor información, ver sección sobre impactos y riesgos y el Anexo 3
sobre Condiciones Ambientales y Sociales.

Producción Agrícola Danper Trujillo

2011 2012

Terceros
10%

Hectáreas

Total 4,476

Total 5,474

Terceros
31%

Toneladas

Total 61,044 Total 77,063

*http://www.iadb.org/es/mici/acerca-del-mici-que-es-el-mici,1752.html
27

2.8

2.9

2.10

2.11

2.12

DANPER cuenta con un complejo y sólido Sistema de Gestión Integrado (SGD) que
cumple con las normas internacionales más exigentes, tales como ISO 9001, ISO 14000
y OSHAS 18000 (Sistemas de Gestión de Calidad, Medio Ambiente y Seguridad y
Salud Ocupacional). El sistema también incluye la certificación SA 8000 — Sistema de
Gestión de la Responsabilidad Social. El SGÍ es sistemáticamente auditado por
entidades certificadoras independientes de reconocimiento internacional. Además, la
compañía posee otras diversas certificaciones internacionales, que aseguran la
conformidad con las principales normas de sostenibilidad del sector agroexportador y
también con las regulaciones de calidad de los mercados más exigentes del mundo.

DANPER desarrolla importantes alianzas estratégicas con agricultores, que
complementan su programa de abastecimiento de materia prima. La Compañía tiene una
consistente política de desarrollo de proveedores de materias primas agrícolas,
brindándoles créditos y asesoría técnica y logrando, de esta manera, asegurar un
abastecimiento continuo de materia prima inocua para atender la fuerte, exigente y
creciente demanda internacional al mismo tiempo que amplifica sus impactos positivos
en las zonas donde opera.

La Compañía ha desarrollado una política de ventas de mercadeo directo hacia sus
mercados, manteniendo una cartera selecta de clientes en el mercado internacional de
alimentos, situados en los cinco continentes del mundo y conformada por empresas
líderes a nivel mundial en la venta y distribución de productos frescos, en conservas y
congelados.

El monto total del Proyecto asciende a US$66,6 millones y siguiendo un plan de
inversiones, la empresa ha contactado al Banco Interamericano de Desarrollo (BID)
ara solicitar un financiamiento. Los fondos solicitados al BID sumarán US$38,5
millones, siendo US$20 millones para refinanciamiento de deuda; US$5 millones para
capital de trabajo, y US$13,5 millones para inversiones industriales y agrícolas (Capex).
El Capex será compuesto principalmente por inversiones en la compra de maquinarias y
equipos industriales y agrícolas, desarrollo y preparación de cultivos de espárragos y
alta sobre tierras agrícolas existentes, equipos de riego y otros insumos. Para los
efectos del presente documento, es importante resaltar que los fondos del BID no serán
utilizados para la compra de tierras agrícolas ni la conversión de hábitats naturales para
nuevos cultivos. Tampoco se emplearán recursos del Banco para la construcción de
grandes obras de infraestructura.

Las inversiones en las operaciones industriales incluirán: (i) la adquisición de equipos
industriales para las Plantas de Conserva y Congelado del Complejo Agroindustrial de
Trujillo y la Planta de Procesamiento de Espárragos Frescos del fundo Muchik; (ii)
ampliación de la zona de acopio y cámaras de frío de la Planta de Muchik ; (iii)
adquisición de equipamiento y mejoras en la infraestructura de la Planta de Conservas
de Chincha (alquilada desde marzo 2013).

Las inversiones en las operaciones agrícolas serán empleadas en el mantenimiento de
400 has de cultivos de espárragos ya existentes en su fundo propio de Compositán, el

*http://www.iadb.org/es/mici/acerca-del-mici-que-es-el-mici,1752.html
desarrollo y la manutención de áreas agrícolas existentes en fundos arrendados de
Agromorín (23 has de espárragos y 100 has de palto) y Cascajal (39 has de cultivos de
espárragos). Es importante resaltar que no se financiará la conversión de hábitats
naturales en estos fundos con fondos del BID y tampoco se financiará el cultivo de
alcachofas en la zona de Chincha. Ver Anexo 4 para mayor información sobre las
actividades industriales y agrícolas de la Compañía.

Marco Regulatorio e Institucional:

Nivel Internacional:

2.13

2.14

2.15

2.16

2.17

La Política de Medio Ambiente y Cumplimiento de Salvaguardias del BID de julio de
2006 requiere que todas las operaciones financiadas por el Banco sean preseleccionadas
y clasificadas de acuerdo con sus impactos ambientales y sociales. Igualmente exige que
el proceso de preselección incluya salvaguardas ambientales y sociales y cumpla con
otras políticas relevantes del Banco.

De esta manera y según los criterios del BID, el proyecto fue clasificado en la Categoría
B, que incluye a proyectos de riesgo medio que pueden causar impactos ambientales y
sociales negativos localizados y de corto plazo, para los cuales se disponen de medidas
de mitigación efectivas de uso estándar.

Considerando el marco de la Política de Salvaguardas Ambientales del BID (OP-—703),
la presente iniciativa ha activado las siguientes directivas: B.3 Categorización y
Clasificación; B.5 Requisitos de evaluación ambiental; B.6 Consulta; B.9 Hábitats
naturales y sitios culturales; B.10 Materiales peligrosos; y B.11 Prevención y reducción
de la contaminación. Ver filtro de salvaguardas en el Anexo 2.

Del mismo modo, se le requerirá al Proyecto que cumpla con las directivas B.2 Leyes y
Regulaciones Nacionales; B.7 Supervisión y Conformidad; y B.17 Adquisiciones.
También se aplicará la Política de Equidad de Género del BID (OP-270), así como la
Política de Información Pública y Divulgación (OP-102). La Política de Manejo de
Riesgos por Desastres Naturales (OP-704) también será activada puesto que las regiones
del proyecto son propensas a terremotos y a posibles inundaciones y lluvias torrenciales
relacionadas al fenómeno del Niño/La Niña.

Por otro lado, son aplicables al Proyecto las Normas de Desempeño del 1 al 4 y la 8 de
la Corporación Financiera Internacional (IFC); las Guías Generales sobre Medio
Ambiente, Salud y Seguridad; las Guías específicas sobre medio ambiente, salud y
seguridad (MASS) para el procesamiento de alimentos y bebidas; así como las Guías
específicas sobre MASS para la producción de cultivos de plantación.

*http://www.iadb.org/es/mici/acerca-del-mici-que-es-el-mici,1752.html
Nivel Nacional:

2.18

2.19

Las instituciones directamente relacionada con el marco legal aplicable a las
operaciones de DANPER en el Perú son: Ministerio de Agricultura (MINASG), Servicio
Nacional de Sanidad Agraria (SENASA), Ministerio de Salud (MINSA), Dirección
General de Salud Ambiental (DIGESA) e Instituto Nacional de Defensa Civil
(INDEC). Además de estos, se incluyen las siguientes instituciones, las cuales están
relacionadas con los principales procedimientos de licenciamiento y control ambiental y
social vinculados a las actividades desarrolladas por la Compañía: Ministerio del
Ambiente, Autoridad Nacional del Agua (ANA), Organismo de Evaluación y
Fiscalización Ambiental (OEFA), Ministerio de Cultura (MC), Ministerio del Trabajo y
Empleo y el Gobierno Regional de La Libertad y Municipalidad Provincial de Moche,
rincipalmente.

Las leyes aplicables dentro del marco regulatorio del Perú, abarca una compleja lista de
eyes, convenciones internacionales, regulaciones provinciales y locales relacionadas
rincipalmente a las obligaciones de las empresas a someterse al proceso de Evaluación
de Impacto Ambiental en sus diferentes modalidades, incluyendo un plan de gestión o
Plan de Manejo y Adecuación Ambiental (PAMA). También, estás leyes estipulan las
obligaciones y sanciones en caso de incumplimientos, procedimientos y plazos para
lograr los permisos y licencias que correspondan a cada actividad.

Consulta Pública y Participación Ciudadana:

2.20

2.21

2.22

2.23

Dos talleres informativos y dos Audiencias Públicas fueron realizados en el marco del
roceso de aprobación de los PAMASs de las plantas en el año 2012 donde la Compañía
hizo una amplia convocatoria a través de los medios de comunicación radial y escritos
conformes a ley, además de cartas a las autoridades competentes. Quedan pendientes
de realización los eventos relacionados con los PAMASs de los fundos agrícolas Muchik
y Compositán.

Cabe resaltar, que en 2011 DANPER realizó paneles de discusión con 28 representantes
de sus principales grupos de interés: gobierno y sociedad civil; proveedores;
trabajadores; y comunidad identificados en su Reporte de Sostenibilidad 2011
incluyendo encuestas a pobladores cercanos a sus plantas de procesamiento.

A nivel de comunidad en los centros poblados de Huancaquito Alto y Huancaquito
Bajo, aledaños al fundo Compositán, DANPER ha realizado paneles de consulta a la
población con la finalidad de identificar las expectativas de estas comunidades sobre
su gestión de responsabilidad social, buscando recoger la opinión de los participantes
sobre el contenido, diseño y tipo de difusión del Reporte de Sostenibilidad 2011 de
DANPER.

Cabe resaltar que durante la debida diligencia ambiental y social del Banco, varios
actores locales fueron consultados e informados sobre el alcance del Proyecto, los
posibles impactos y temas de interés de los mismos. Además, los PAMASs ya existentes,

*http://www.iadb.org/es/mici/acerca-del-mici-que-es-el-mici,1752.html
3.2

TT.

3.1

así como el presente Informe de Gestión Ambiental y Social (IGAS) serán puestos a
disposición del público en el sitio de Internet del Banco antes de ser considerados por el
Directorio para su aprobación.

IMPACTOS Y RIESGOS AMBIENTALES Y SOCIALES Y MEDIDAS DE
GESTIÓ

Es importante resaltar que la presente iniciativa fue clasificada de Categoría B por el
Banco y se espera que tendrá mayormente impactos positivos de corto y largo plazos
a nivel local y regional, principalmente por la generación de un número significativo
de empleos en zonas rurales y urbanas, mayoritariamente mujeres y en comunidades
y grupos de los estratos más vulnerables que de otra manera no tendrían otras
oportunidades de trabajo, capacitación y asistencia social y médica. Por otro lado, es
significativo el impacto positivo que tiene actualmente DANPER en la industria por
desplegar las mejores prácticas agrícolas, investigación, introducción de nuevas
variedades de cultivos, proporcionar asistencia técnica; además de ejecutar
importantes inversiones sociales, en salud y capacitación en beneficio de los
empleados, sus familias y algunas comunidades próximas al Proyecto.

Cabe resaltar que existen algunos impactos potencialmente negativos que son propios
en cualquier actividad agrícola e industrial principalmente relacionados a los siguientes
temas identificados durante la debida diligencia del Proyecto:

Impactos a sitios culturales: en toda la región costera del Perú se encuentran
numeroso vestigios arqueológicos de diferentes orígenes y magnitudes, en especial en
la zona de Trujillo, la Compañía ha identificado restos arqueológicos menores
pertenecientes a la Cultura Moche (100-800 DC), la cual ha sido ampliamente
estudiada por numerosos académicos y científicos desde inicios del siglo XX. Luego
de la compra de las tierras al Proyecto Especial Chavimochic, DANPER realizó
estudios especializados en coordinación con la autoridad competente (Ministerio de
Cultura). Para ello, DANPER contrató los servicios de una firma especializada de
arqueólogos que ha hecho un relevamiento preliminar en las tierras propias de la
Compañía (Fundo Compositán) el cual permitió identificar algunos sitios
arqueológicos menores dentro de estas tierras los que fueron mapeados, señalizados y
declarados intangibles, es decir, no serán objeto de conversión y serán protegidos y
estudiados por la autoridad competente (Ministerio de Cultura). Estos estudios
permitirán a DANPER obtener el correspondiente permiso del Ministerio de Cultura
para las demás tierras donde no se encontraron evidencias de restos arqueológicos y
por lo tanto podrán ser objeto de conversión para agricultura en un futuro. Cabe
aclarar que dicha conversión del suelo desértico de hasta 500 hectáreas en
Compositán no será financiada por el BID. Por otro lado, el Banco solicitará a
DANPER varias medidas de mitigación y monitoreo, como un Plan de Contingencia
y de Encuentros Fortuitos, que serán incluidas como cláusulas contractuales en
concordancia con la legislación peruana y las políticas del Banco. Adicionalmente, la
Compañía se encargará de continuar los estudios con arqueólogos o firmas habilitadas

*http://www.iadb.org/es/mici/acerca-del-mici-que-es-el-mici,1752.html
ij)

iii)

para desarrollar un plan de rescate y puesta en valor del patrimonio cultural Moche de
la zona de influencia del Proyecto.

Afectación a los recursos hídricos locales: Cabe resaltar que durante la debida
diligencia se pudo constatar que no se espera que el Proyecto afecte a otros usuarios
de agua ni provoque impactos significativos a los ecosistemas acuáticos por
contaminación o erosión durante las diversas labores de preparación de los suelos de
cultivo. Existe evidencia por los estudios hídricos de aguas superficiales a cargo del
Proyecto Especial Chavimochic, los cuales garantizan cuotas de agua a todos los
usuarios durante gran parte del año. El Proyecto no construirá nuevos canales de
irrigación, ni represas ni otras obras significativas. Gran parte del riesgo se debe a un
potencial impacto acumulativo por el uso excesivo y el potencial de sobre-
explotación a largo plazo de los pozos que pudiera afectar a la napa freática de la
zona y los futuros usuarios de agua. Actualmente, el Fundo Compositán utiliza agua
de pozo, para lo cual cuenta con tres permisos vigentes para la perforación de pozos
para uso agrícola. Las demás tierras alquiladas y de terceros productores usan
principalmente agua de los canales de irrigación del Proyecto Especial Chavimochic,
administrado por el estado peruano y las comisiones de regantes que garantizan
cuotas de agua a cada productor. En forma similar, los cultivos de alcachofa en
Chincha son irrigados por gravedad por los canales de riego del Río San Juan. Por
otro lado, es importante mencionar que la gran mayoría de los cultivos corresponden
a espárragos que son cultivos irrigados con eficientes y modernos sistemas de riego
por goteo que minimizan y optimizan el uso de este recurso. También, existe un
riesgo de reputación por los potenciales conflictos, reales o de percepción, que
podrían generarse por el uso del recurso hídrico, para lo cual, la Compañía continuará
sus acciones de consulta y participación ciudadana de acuerdo al Sistema de Gestión
Integrado actualmente en ejecución y con las correspondientes mejoras que sean
necesarias para minimizar y evitar estos riesgos. Además, el Banco solicitará un
control de la napa freática en las zonas de extracción, el cual incluirá un Plan de
Gestión y Monitoreo del Agua con indicadores y mecanismos de control y
seguimiento para medir futuras tendencias en cuanto a su uso, calidad y cantidad.

Contaminación por accidentes o el uso inadecuado de pesticidas, fertilizantes y
productos químicos industriales: debido a la naturaleza de esta iniciativa, se espera
que el Proyecto tenga riesgos e impactos mínimos por el uso de pesticidas,
fertilizantes, semillas tratadas, y algunos pocos productos químicos utilizados para
limpieza, desinfección del agua y equipos durante el procesamiento de las frutas y
hortalizas. Cabe resaltar que DANPER tiene implementado un sólido Sistema de
Gestión Integrado que se enfoca fuertemente en las buenas prácticas agrícolas e
industriales, manejo adecuado de periodos de carencia de los agroquímicos, manejo
integrado de plagas basado en los estándares internacionales más exigentes; y otras
medidas de gestión para lograr la trazabilidad de sus productos, evitando residuos
químicos y contaminación bajo estrictas normas de certificación internacional para
acceder a los mercados internacionales más exigentes. Por otro lado, se ha
comprobado durante la debida diligencia del BID que la Compañía no utiliza, ni
utilizará productos químicos prohibidos o en proceso de prohibición de la Lista de

*http://www.iadb.org/es/mici/acerca-del-mici-que-es-el-mici,1752.html
iv)

Exclusión del Banco y los convenios internacionales ratificados por el Perú
(Rotterdam y Estocolmo). Cabe resaltar que la Compaía no hará fumigación aérea
para el combate de plagas en sus cultivos.

Contaminación por la gestión inadecuada de residuos agrícolas e industriales: en
forma similar al caso anterior, se espera que el Proyecto gestione eficientemente los
residuos generados en las actividades agrícolas e industriales. Cerca de 25.000
toneladas de residuos sólidos son generadas anualmente por la cadena de suministro y
las operaciones de las Plantas de Trujillo y Muchik. De este total, cerca de 99,5% son
residuos no peligrosos (residuos orgánicos de materia prima y residuos de embalaje y
envases), y cerca de 0,5% son clasificados como peligrosos (residuos contaminados
con aceites, combustibles o agroquímicos) que tienen un Plan de manejo especial de
disposición y tratamiento de residuos con empresas especializadas y certificadas por
la autoridad competente. resaltares importante mencionar, que gran parte de los
residuos orgánicos serán convertidos a compost para fertilizantes y forrajes para
animales domésticos altamente apreciados en esta región desértica. Gran parte del
agua residual contiene bajos niveles de contaminantes, principalmente orgánicos, que
son fácilmente manejables para su depuración por los procedimientos estándares
industriales y del IFC para dicho sector, para su posterior reuso. Sin embargo, debido
a la debilidad y las deficiencias en la gestión de residuos a nivel local, el Banco
requerirá a la Compañía un reporte del seguimiento a la disposición final de los
residuos sólidos y líquidos para verificar el cumplimiento de las políticas del Banco y
tomar las medidas que sean necesarias en caso de algún incumplimiento por parte de
las empresas privadas recolectoras que suministran este servicio a la Compañía. Ver
capítulo IV, requerimientos para el contrato de préstamo, sobre los temas mínimos a
ser incluidos en el Plan de Acción Ambiental y Social.

Impactos Acumulativos, Regionales y otros Riesgos:

3.3

En un contexto general, cabe aclarar que los fondos del BID no serán utilizados para la
conversión de hábitats naturales a nuevas tierras agrícolas. Sin embargo, DANPER ha
iniciado un proceso de preparación de suelos desérticos (hasta 500 hectáreas) para el
cultivo de espárragos, principalmente, que serán financiados con otros fondos y no por
el Banco. Dichas tierras están localizadas en zonas desérticas, compuestas
principalmente tierras arenosas sin ningún tipo de vegetación que corresponden a
diversos ecosistemas del desierto costero del Perú. En consecuencia, no se producirá la
deforestación de bosques secos ni lluviosos, bosques en galerías ni la transformación de
humedales, manglares ni zonas marino-costeras para las diferentes actividades
relacionadas a la presente iniciativa. La mayoría de las tierras donde opera la Compañía
son suelos agrícolas que han sido cultivados durante varias décadas. Tampoco se
afectarán áreas protegidas, corredores ecológicos, áreas importantes para la
conservación de aves ni otro tipo de hábitat natural crítico. Para mayor detalle, ver
Anexo 3: Condiciones Ambientales y Sociales.

*http://www.iadb.org/es/mici/acerca-del-mici-que-es-el-mici,1752.html
3.4

3.5

3.6

37

3.8

3.9

El principal riesgo climático que enfrenta DANPER es el Fenómeno del Niño/La Niña,
que afecta la productividad de algunos cultivos por el incremento de la temperatura y las
precipitaciones. Sin embargo, gracias a la información confiable y oportuna que
administra, la Compañía ha planteado estrategias precisas para afrontar dichos
fenómenos. Estas incluyen la optimización en el uso de los recursos, la mejora
constante de procesos y tecnologías y la revisión semanal de las proyecciones agrícolas
que alimentan los programas de producción y de embarque, así como las estructuras de
costos a fin de determinar su impacto en los precios de venta.

De acuerdo a los datos suministrados por la Compañía, la huella de carbono asociada
con las emisiones directas no es considerada significativa, de acuerdo a los criterios
establecidos por el IFC. Cabe resaltar que los cultivos agrícolas generan de por sí un
aumento significativo del secuestro de carbono teniendo en cuenta el contexto desértico
de toda la región.

Durante la debida diligencia del BID y el Análisis Ambiental y Social realizado por la
firma consultora independiente JGP Consultoría Perú SAC, no se han encontrado
riesgos materiales relacionados a los potenciales impactos generados por las actividades
de la Compañía. Del mismo modo, no se han identificado impactos o riesgos
importantes a la biodiversidad ni hábitats naturales críticos. Tampoco hay afectación de
tierras comunales, indígenas o de pobladores vulnerables, ni se hará ningún tipo de
desplazamiento involuntario de familias o de actividades económicas.

De manera general, los impactos más importantes son positivos y están relacionados a la
generación de empleo y renta. Los impactos y riegos negativos son generalmente
mitigables y gestionables por medidas estándares de gestión socio-ambiental. Además,
el Sistema de Gestión Integrado (SGI) de la Compañía contribuye a minimizar y mitigar
los riesgos socio-ambientales.

Por otro lado, se deben resaltar los beneficios logrados por la Compañía en la
implementación de una sólida política de responsabilidad social, asociados al desarrollo
del capital humano y a elevar la calidad de vida de los trabajadores, sus familias y la:
comunidades relacionadas a través de campañas de salud, nutrición, suplemento:
alimentarios, micro-créditos, promoción de micro-empresas, inversión en educación y
donaciones a instituciones y asociaciones civiles de la zona de influencia de la
Compañía.

Ra

Cabe resaltar que el uso de mano de obra es intensivo en los procesos de producción de
la compañía, tanto agrícola (1 a 2 trabajadores/ha) como industrial (18 trabajadores por
tonelada procesada). Los riesgos por exposiciones a ruido, temperaturas (altas en las
plantas de conservas y bajas en sectores de la planta de congelados), y productos
químicos son relevantes para las áreas agrícola e industrial y vienen siendo
adecuadamente monitoreados y gestionados por la Compañía a través de su Sistema de
Gestión Integrado.

*http://www.iadb.org/es/mici/acerca-del-mici-que-es-el-mici,1752.html
3.10 Si bien las estadísticas de accidentabilidad presentadas en los últimos tres años son
consideradas adecuadas y compatibles con las mejores prácticas internacionales del
sector, hay una tasa de incidencia de problemas ergonómicos relacionadas a tareas
repetitivas, que afectan al 11,5% de los trabajadores', lo que justifica la implementación
de un amplio conjunto de medidas estructuradas en la forma de un Plan de Acción
Ergonómico, buscando sobretodo reducir la incidencias de enfermedades ocupacionales
de esta naturaleza.

3.11 Es importante mencionar que DANPER tiene satisfactoriamente implementado y
certificado el Sistema OHSAS (Occupational Health and Safety Assessment Series)
cuyo propósito es garantizar la integridad y salud de sus trabajadores. Entre las medidas
operacionales de este sistema están las medidas preventivas en salud ocupacional, tales
como los programas de capacitación sobre el adecuado manejo de posturas y posiciones
de trabajo, los programas de pausas activas en cada una de las áreas agrícolas,
industriales y administrativas. Para poder brindar a los trabajadores las mejores
condiciones de atención a los problemas ergonómicos que se suscitan en sus puestos de
trabajo, la Compañía ha invertido desde el año 2010 en un Centro de Fisioterapia
orientado especialmente al tratamiento de estas dolencias ergonómicas a través de
acciones recuperativas. Este centro cuenta con profesionales especializados y con
equipos de tecnología moderna y efectiva.

IV. REQUERIMIENTOS A SER INCLUIDOS EN EL CONTRATO DE PRÉSTAMO:

4.1 Requerimientos generales. El Banco requerirá a la Compañía, en todo momento
durante la vida del Préstamo, cumplir con lo siguiente:

L Todos los requerimientos aplicables del marco regulatorio ambiental, social,
laboral y de salud y seguridad ocupacional del Perú.

ii. Todos los requerimientos aplicables de acuerdo a las políticas ambientales y
sociales del BID y los estándares del IFC.

iii. Todos los requerimientos asociados con cualquier permiso, autorización o
licencia ambiental, social, laboral o de salud y seguridad que sean aplicable al
Proyecto, a la Compañía o a cualquier parte responsable de la ejecución del
Proyecto o sus medidas de mitigación.

iv. Todos los requerimientos ambientales, sociales, laborales y de salud y seguridad
de los contratos de la operación y sus subsecuentes modificaciones, que sean
aplicables al Proyecto, a la Compañía o a cualquier parte responsable de la
ejecución del Proyecto.

v. Todos los aspectos y componentes de todos los documentos ambientales,
sociales, laborales y de salud y seguridad del Proyecto.

vi. Consultar con el Banco antes de aprobar o implementar cualquier cambio
sustancial en el Proyecto (incluyendo obras civiles, sus planes de manejo y de
mitigación ambientales y sociales) o su cronograma, que puedan potencialmente
tener efectos negativos ambientales, sociales, laborales o de salud y seguridad.

* Con base en el Reporte de Sostenibilidad 2011.

*http://www.iadb.org/es/mici/acerca-del-mici-que-es-el-mici,1752.html
vii.

viii,

xi.

Remitir comunicación escrita al Banco sobre todo incumplimiento con cualquier
requerimiento ambiental, social, laboral o de salud y seguridad exigidos por los
documentos contractuales, así como cualquier accidente, impacto, evento,
denuncia o reclamo de tipo ambiental, social, laboral o de salud y seguridad en
un plazo no mayor a cinco días hábiles computados a partir del día siguiente en
que la Compañía tome conocimiento del mismo.

Asegurarse de mantener un programa de monitoreo para que todos los

proveedores de servicios, subcontratistas intervinientes en las actividades de

construcción y operación del Proyecto conozcan con los requerimientos
aplicables ambientales, sociales, laborales y de salud y seguridad del Contrato de

Préstamo y la legislación nacional y local y de acuerdo a las políticas del BID y

los estándares del IFC y puedan adecuarse a su cumplimiento.

Implementar en forma continua actividades de difusión de información y/o de

consulta pública relacionadas con aspectos ambientales, sociales laborales y de

salud y seguridad del Proyecto.

Remitir comunicación escrita al Banco sobre todo cambio sustancial con

cualquier requerimiento ambiental, social, laboral o de salud y seguridad del

Contrato de Préstamo, en un plazo no mayor a cinco días hábiles computados a

partir del día siguiente en que la Compañía tome conocimiento del mismo.

El Contrato de Préstamo dispondrá la participación del Banco en las actividades

de supervisión y monitoreo del Proyecto, y como mínimo dispondrá los

siguientes temas:

a. Supervisión directa del Banco en visitas de campo, revisión de
documentación, accesos a las plantas industriales y cultivos, entrevistas con
trabajadores en directa dependencia, terceros y subcontratados, y otros
actores que sean relevantes al Proyecto debiendo previamente coordinar con
la Compañía las fechas en las que se realizará dicha supervisión. Los gastos
correspondientes serán a cuenta de la Compañía.

b. El Banco tendrá el derecho de contratar un consultor externo independiente
(Consultor Ambiental) para supervisar el Proyecto en forma detallada con la
frecuencia y profundidad que sean necesarias durante la vida del Préstamo y
relacionadas al Proyecto debiendo previamente coordinar con la Compañía
las fechas en las que se realizará dicha supervisión. Los gastos en que se
incurran serán por cuenta de la Compañía.

Cc. La Compañía se comprometerá a proveer acceso irrestricto a toda
documentación relevante, instalaciones industriales, cultivos, plantas de
tratamientos de residuos, depósitos de insumos, agroquímicos, personal
directo e indirecto del Proyecto, y cooperar con cualquier inspección,
supervisión o auditoría del Banco o de sus consultores designados en
coordinación y consulta con la Compañía.

d. En caso que sea necesario, la Compañía se comprometerá a cooperar
completamente con el Mecanismo Independiente de Consulta e Investigación
(MICD*.

e. La Compañía se comprometerá a pagar y proveer acceso a cualquier otro
auditor especial o consultor que sea requerido por el Banco en forma

*http://www.iadb.org/es/mici/acerca-del-mici-que-es-el-mici,1752.html
42

43

44

razonable o como resultado de quejas o impactos a terceros que hayan sido
claramente comprobados.

La Compañía se comprometerá a reportar en forma periódica sobre su
desempeño y cumplimiento de los requerimientos ambientales y sociales del
Proyecto. El Contrato de Préstamo dispondrá la frecuencia, contenido y
formato de los reportes de cumplimiento ambiental y social del Proyecto a
ser preparado por la Compañía a entera satisfacción del Banco.

Previo a cada desembolso del Préstamo y a cada hito de relevancia, la
Compañía deberá preparar y remitir un Certificado de Cumplimiento

Ambiental y Social a entera satisfacción del Banco.

Requerimientos específicos. Las siguientes recomendaciones están destinadas a

asegurar una gestión ambiental y social apropiada del Proyecto y el ci
Políticas del Banco y el marco regulatorio del Perú:

Condiciones previas a la firma del Contrato de Préstamo:

umplimiento de las

La Compañía deberá preparar y remitir la versión final del Plan de Acción Ambiental y
Social (PAAS) en forma y contenido satisfactorios al Banco, abordando las medidas

correctivas y de seguimiento de los incumplimientos identificados
diligencia del Proyecto.

Como mínimo, el PAAS deberá incluir claramente las acciones

Compañía implementará para abordar los siguientes temas:

l. Suministrar evidencia de cumplimiento con las normas
ambiental del sector agrario aún pendientes, necesarias para
la actividad ante al Decreto Supremo N? 019-2012-AG-(Regl

durante la debida

y medidas que la

de licenciamiento
a regularización de
amento de Gestión

Ambiental del Sector Agrario), desarrollando adecuadamente y en tiempos

razonables los PAMAs pendientes de los fundos agrícolas

relacionados a su

cadena de suministro actual y futura y de la Planta de Conservas de Chincha.

Monitorear y reportar el grado que en estos PAMAs cump)
legales vigentes del Perú, las políticas y directivas del BID y

del IFC, siguiendo los requerimientos que sean más exigentes.

an con las normas
con los estándares

ii. Establecer las medidas correctivas necesarias para las calderas de vapor

instaladas en el Complejo de Plantas de Trujillo (cuatro cal

deras a bunker de

petróleo) y en la planta de conservas alquilada en Chincha (una caldera a bunker
de petróleo) para asegurar el cumplimiento de los estándares de emisiones

atmosféricas establecidos por el IFC .
iii. Implementar las mejoras necesarias para que el sistema
efluentes sanitarios e industriales del Complejo de Plantas

de tratamiento de
le Trujillo y de la

Planta de Productos Frescos de Muchik cumpla con los están
efluentes requeridos por el IFC.
iv. Implantar un sistema de tratamiento de aguas residuales

ares de calidad de

adecuado para el

proceso de producción de la Planta de Conservas de Chincha, en caso que sea

incluida como parte del Proyecto.

*http://www.iadb.org/es/mici/acerca-del-mici-que-es-el-mici,1752.html
vi.

vii.

viii,

xi.

xii.

xiii.

Desarrollar un Plan de Gestión Ergonómico como parte del Plan Anual de la
Compañía, específico y adecuado a las actividades agrícolas e industriales, que
abarque tanto a la mano de obra propia e influenciar a la asociada a fundos
agrícolas de terceros que esté alineada con la norma OSHAS 18001 y que
permita reducir continuamente la tasa de incidencia de enfermedades
disergonómicas en los trabajadores del Proyecto.

Presentar un plan para la obtención de los CIRA para las tierras propias y
arrendadas que serán intervenidas por el Proyecto: fundos propios de
Compositán y Muchik y los fundos arrendados de Agromorín y Cascajal.
También el Banco exigirá un Plan de Monitoreo Arqueológico que comprenda
un protocolo a seguir en caso de hallazgos fortuitos de restos arqueológicos en
todos los fundos (propios, alquilados y de terceros) relacionados al Proyecto y a
la cadena de suministro de DANPER.

Reforzar el nivel de análisis de los impactos sociales en el Complejo
Agroindustrial, Planta de Empaque de Productos Frescos y Fundo Muchik y
Fundo Compositán. También la Compañía deberá realizar un análisis de
impactos para los terrenos arrendados a largo plazo y la Planta de Conservas de
Chincha. En todos los casos, el análisis incluirá una caracterización y
valorización de los impactos así como las medidas de mitigación y
compensación pertinentes.

Debido a que la mayoría de las instalaciones de DANPER Trujillo se encuentran
en áreas agrícolas e industriales, se recomienda incluir entre los grupos de
interés de la comunidad a las principales empresas o fundos adyacentes, con las
que podría haber algún conflicto por acceso a recursos o accesos viales. Para el
caso de la Planta de Chincha y los terrenos arrendados (Fundos Agromorín y
Cascajal), se sugiere realizar un mapeo de actores sociales.

Desarrollar un Plan de Consulta Pública e involucramiento de los diferentes
actores, con el diseño y difusión de material informativo y un sistema de quejas
y reclamos, para la población del área de influencia de los Fundos Agromorín y
Cascajal y de la Planta de Chincha. Este plan deberá incluir un análisis de
percepciones de la población del área de influencia sobre DANPER y el
Proyecto.
Reforzar el cumplimiento del check-list y programar un cronograma de
supervisión a los proveedores para monitorear su cumplimiento de los estándares
ambientales, de salud y seguridad laboral.
Realizar un listado de todas las acciones de responsabilidad social de DANPER

en programas definidos que compren:
actividades, responsables, indicadores,
cronograma y presupuesto. Esta tarea

diversos apoyos facilitará el monitoreo del avance de los mismos.
Reportar las funciones y perfil de los empleados que trabajan en el área de

responsabilidad social.
Evidencia de consolidación del SGI, qu

lan los siguientes aspectos: objetivos,
fuentes de verificación, flujo-grama,
le sistematización e integración de los

e deberá incluir un plan de monitoreo

periódico de disponibilidad y calidad

le agua en los pozos empleados para

consumo humano del centro poblado Huancaquito Alto en conjunto con sus

*http://www.iadb.org/es/mici/acerca-del-mici-que-es-el-mici,1752.html
autoridades, a fin de garantizar de que no haya una sobreexplotación y
contaminación del recurso hídrico que pudiera afectar a la población local.

xiv. Del mismo modo, el SGI deberá establecer una meta base para los resultados de
la encuesta de satisfacción de los trabajadores respecto a las categorías:
comedores, comunicación, motivación, vestuarios, transporte y gestión de
capital humano. También, deberá mejorar el sistema de reconocimiento de horas
extras trabajadas y difundir las modificaciones hechas a los colaboradores.

*http://www.iadb.org/es/mici/acerca-del-mici-que-es-el-mici,1752.html
